Citation Nr: 0430644	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-23 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dementia.

2.  Entitlement to service connection for focal epilepsy, 
seizure type partial complex seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from October 1956 to October 
1958.

This appeal is from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for dementia and a 
seizure disorder he avers result from a closed head injury 
sustained in a motor vehicle accident (MVA) in service.  The 
motor vehicle accident is documented.  The crux of the 
factual dispute is the severity of a closed head injury, if 
any, and the nexus between currently diagnosed central 
nervous system conditions and the event in service.  There is 
a conflict in opinion between VA and private doctors.  The 
information is inadequate to resolve the appeal, and the 
veteran needs VA's assistance in order to have the 
opportunity to assemble the necessary information.  
38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Dr. Gurnani's statement of May 2002 opined a nexus between a 
closed head injury in service and current conditions.  He 
reported that he reviewed medical records "sent to me from" 
VA dated April 1, 2002.  He did not identify the records.  
The date postdates the most recent VA medical records in the 
claims file.  The term "from" VA is ambiguous.  There is no 
record in that claims folder showing VA provided the records 
to this physician. 

As the veteran's representative's October 2004 brief points 
out, thoroughness of a medical report and the physician's 
review of pertinent records are factors in 


assessing the credibility and probative value of medical 
opinions in disability claims, citing Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  Dr. Gurnani did not submit 
treatment records.  He did not assert that he treated the 
veteran.  The basis for his opinion is essentially unknown in 
the absence of a statement identifying the VA medical records 
he saw.  In this case, they date back to the initial post-MVA 
hospital report of January 1958.  He did offer to respond to 
questions.  

Dr. Dorn reported that he treated he veteran for several 
years.  His treatment records of March 1996 to March 1999 are 
of record, but they, too, provide no explanation for his 
opinion of a nexus between current conditions and an event in 
service.  The VA examiner of October 2001 reported making a 
detailed review of the veteran's claims file and used that as 
the basis of his opinion.  This statement does not provide 
rational upon which a decision can be made.  

In a case likely to turn on the weight afforded conflicting 
medical opinions, VA's duty to assist the veteran includes 
soliciting opinions substantiated by from all those who 
provide them.  Where the validity of even a well-reasoned 
medical opinion depends on the quality of the information on 
which the doctor based an opinion, VA must know what informed 
the opinion.  Consequently, it might assist the veteran's 
prospects of obtaining the benefits he seek on appeal if VA 
assisted the veteran by asking Drs. Gurnani and Dorn to 
amplify the rational for their opinions.

Finally, the veteran asked for copies of the October 2001 VA 
examination reports in his June 2002 NOD and again in his 
January 2003 substantive appeal to use to gather further 
opinions to support his claim.  As has oft been stated, 
usually in reference to a VA claimant's failure to provide 
information necessary to enable VA to assist a veteran with a 
claim, "The duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  That 
statement is true when the street runs toward the veteran.  
VA's duty to assist includes providing information in its 
possession upon request to the veteran.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain VA psychiatric and neurologic 
treatment records from September 2001 to 
the present, and Associate any 
information obtained with the claims 
file.

2.  Request the veteran to provide 
authorization for the release of 
information from the following 
physicians:

?	Parmanand Gurnani, M.D., 2525 
Highway 44 West, Inverness, FL 
34453, and request all office or 
other records of his treatment of 
the veteran.  Also ask the doctor to 
identify the VA medical records 
dated April 1, 2002, that he 
reviewed in conjunction with his May 
2002 statement on the veteran's 
behalf.  Request a statement 
explaining how and why he concluded 
that the veteran's dementia and 
seizure disorder result from a head 
injury in service.

?	Joseph P. Dorn, M.D., Citrus Primary 
Care, 131 South Citrus Ave, 
Inverness, FL 34452, and ask for all 
office or other records of his 
treatment of the veteran from 
October 1999 to the present.  Also 
request a statement identifying any 
records other than his own that he 
has reviewed in reaching the opinion 
in his May 2002 statement in support 
of the veteran's claim and stating 
how and why he concluded that the 
veteran's dementia and seizure 
disorder result from a head injury 
in service.

3.  Return the claims file to the October 
2001 VA epilepsy and mental disorders 
examiner.  Request an addendum report 
explaining how and why he concluded that 
the veteran's dementia and seizure 
disorder did not result from a head 
injury in service.

4.  After the October 2001 VA examiner 
provides an addendum report, provide the 
veteran and his representative copies of 
the October 2001 compensation 
examinations for epilepsy and mental 
disorders and the addenda.

5.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




